Case 1:20-cv-00206-GZS Document 20 Filed 03/02/21 Page 1 of 2                    PageID #: 260




                            UNITED STATES DISTRICT COURT
                                    District of Maine


 DOUGLAS BURR, et al.,                         )
       Plaintiffs,                             )
                                               )
 v.                                            )
                                               )      No. 1:20-cv-00206-GZS
 RODNEY BOUFFARD, et al.,                      )
                                               )
            Defendants                         )
                                               )
                                               )

                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on January 29, 2021, his

Recommended Decision (ECF No. 17). Defendants filed their Objection to the Recommended

Decision (ECF No. 18) on February 12, 2021. Plaintiffs filed their Response to Defendant’s

Objection to the Recommended Decision (ECF No. 19) on February 25, 2021.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.

       2.      It is ORDERED Defendants’ Motion to Dismiss (ECF No. 14) is hereby
               GRANTED IN PART AND DENIED IN PART. The Motion is GRANTED as
               to Plaintiff Rebbecca Burr’s § 1983 claim based on the denial of contact visits, as
               to Plaintiff Rebbecca Burr’s defamation claim, as to Plaintiff Douglas Burr’s claim
               for injunctive relief based on the events of June 2014, and as to Plaintiff Douglas
               Burr’s claim for damages based on the events of June 2014, except for damages
Case 1:20-cv-00206-GZS Document 20 Filed 03/02/21 Page 2 of 2                   PageID #: 261




              related to Defendants’ failure to afford Plaintiff Douglas Burr a meaningful review
              of his segregation status. The Motion is otherwise DENIED.


                                                   /s/George Z. Singal_____________
                                                   U.S. District Judge
Dated this 2nd day of March, 2021.
